NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  ARLENE SMITH,
                     Petitioner,

                           v.

     OFFICE OF PERSONNEL MANAGEMENT,
                  Respondent.
             ______________________

                      2014-3084
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. AT-0831-10-0059-B-2.
                ______________________

               Decided: August 20, 2014
                ______________________

   JEFFREY S. STEPHENS, Quindlen Law Firm, P.A., of
Beaufort, South Carolina, argued for petitioner.

    BARBARA E. THOMAS, Trial Attorney, Commercial Lit-
igation Branch, Civil Division, United States Department
of Justice, of Washington, DC, argued for respondent.
With her on the brief were STUART F. DELERY, Assistant
Attorney General, ROBERT E. KIRSCHMAN, JR., Director,
and REGINALD T. BLADES, JR., Assistant Director.
                 ______________________
2                                              SMITH   v. OPM



Before PROST, Chief Judge, NEWMAN and HUGHES, Circuit
                        Judges.
PER CURIAM.
    Arlene Smith alleges that a court order, as modified
by a second order, dividing marital property between her
and her former spouse entitle her to an annuity under the
Federal Civil Service Retirement System. The law gives
effect to a modification of an order involving annuities,
provided that it is issued before the retirement or death of
the employee. Because the Merit Systems Protection
Board erred by not considering the second court order,
even though it issued before Ms. Smith’s former spouse
retired from civil service, we vacate and remand.
                             I
    Ms. Smith and her former spouse, Paul Marshall, di-
vorced in March 1987 while Mr. Marshall was a federal
employee. A divorce judgment issued that year, dividing
the couple’s marital property. It included a qualified
domestic relations order (1987 order) allocating
Mr. Marshall’s accrued benefits. In 1999, a court modi-
fied the 1987 order (1999 order).
    Mr. Marshall retired from federal service in 2005 and
died in 2006. Following Mr. Marshall’s death, Ms. Smith
applied for a former spouse annuity. In 2013, an adminis-
trative judge found that the 1987 order provided
Ms. Smith a former spouse annuity. The judge, however,
ordered a remand to the Office of Personnel Management
to consider what effect the 1999 order had on the 1987
order. Martha Marshall, as an intervenor and as Mr.
Marshall’s spouse at the time of his death, then filed a
petition for review. The Board reversed, concluding that
the 1987 order did not grant Ms. Smith a survivor annui-
ty. The Board also concluded that it need not address the
effect of the 1999 order because it was not the first order
SMITH   v. OPM                                           3



dividing Ms. Smith’s and Mr. Marshall’s marital property.
See 5 C.F.R. § 838.1004(e)(1)(ii).
   Ms. Smith appeals.      We have jurisdiction under 28
U.S.C. § 1295(a)(9).
                              II
    “We must affirm the Board’s decision unless it is arbi-
trary, capricious, an abuse of discretion or otherwise not
in accordance with law, obtained without procedures
required by rule, law, or regulation, or unsupported by
substantial evidence.” Addison v. Dep’t of Health &
Human Servs., 945 F.2d 1184, 1186 (Fed. Cir. 1991); see
also 5 U.S.C. § 7703(c).
    The law provides that a former spouse of a federal
employee is entitled to a survivor annuity if and to the
extent a divorce decree or court order expressly so pro-
vides. 5 U.S.C. § 8341(h)(1). A modification of the provi-
sions involving an annuity in such a decree or order shall
not be effective if made after the retirement or death of
the employee concerned. 5 U.S.C. § 8341(h)(4). OPM’s
regulations state:
   For purposes of awarding, increasing, reducing, or
   eliminating a former spouse survivor annuity, or
   explaining, interpreting, or clarifying a court or-
   der that awards, increases, reduces or eliminates
   a former spouse annuity, the court order must be--
         (i) Issued on a day prior to the date of re-
         tirement or date of death of the employee;
         or
         (ii) The first order dividing the marital
         property of the retiree and the former
         spouse.
5 C.F.R. § 838.1004(e)(1) (emphasis added); see also 5
C.F.R. § 838.806(a)–(b).
4                                             SMITH   v. OPM



    In this case, the 1999 order satisfies 5 C.F.R.
§ 838.1004(e)(1)(i), as Mr. Marshall retired from federal
service in 2005 and died in 2006. Thus, as OPM concedes,
the Board erred by failing to address the 1999 order.
     OPM argues that, despite the Board’s error, we may
affirm the Board’s result on different grounds. According
to OPM, the 1987 order, as modified by the 1999 order,
cannot be read as awarding a survivor annuity. But in
this case, neither the Board nor OPM specifically ad-
dressed the 1999 order or its effect on the 1987 order. We
decline to do so in the first instance on appeal. See Byrum
v. Office of Pers. Mgmt., 618 F.3d 1323, 1332 (Fed. Cir.
2010) (citing SEC v. Chenery Corp., 332 U.S. 194, 196
(1947)). On remand, the Board and OPM should expedi-
tiously determine the effect, if any, the 1999 order has on
the 1987 order.
                            III
    Because the Board incorrectly determined that it did
not have to address the 1999 order, the Board’s decision is
not in accordance with the law. Accordingly, we vacate
and remand.
                VACATED AND REMANDED
    No costs.